Citation Nr: 1521325	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel









INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The April 2011 rating decision granted service connection for bilateral tinnitus, rated at 10 percent, and bilateral hearing loss, as noncompensable, both effective March 29, 2010.  The Veteran then filed a notice of disagreement (NOD) in regards to the ratings assigned both the tinnitus and hearing loss.  A statement of the case (SOC) was issued in October 2013.  However, in his November 2013 substantive appeal (VA Form 9), the Veteran limited his appeal to only the bilateral hearing loss issue.  Thus, it is the only issue properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary in order for the Board to make an informed decision on the claim. The Veteran alleges his hearing has worsened since a VA audio examination in May 2010.  The Veteran is competent to report such a worsening and the case is therefore REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records and associate them with the claims file.  These records must include all VA audiometric test results, including puretone thresholds and word recognition scores from July 2010.  If any other audiometric tests have been performed, the results must also be obtained and associated with the claims file.

2. After the above records have been obtained, schedule the Veteran for a VA audio examination to address the current severity of his bilateral hearing loss.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All appropriate tests and studies must be conducted and all clinical findings reported in detail.

3. Finally, after completing any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




